56 F.3d 69NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Lorie Thompson UHEY, Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 94-3617
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 12, 1995Filed:  May 24, 1995

Before LOKEN, Circuit Judge, HENLEY and FRIEDMAN*, Senior Circuit Judges.
PER CURIAM.


1
Lorie Thompson Uhey appeals from a final judgment of the district court1 affirming a decision of the Secretary of Health and Human Services (Secretary) denying her application for supplemental security income (SSI) and disability insurance benefits (DIB).  We affirm.


2
In May 1991, while working as an emergency medical technician, Uhey jumped out of an ambulance and injured her coccyx (tailbone).  To alleviate her pain, in January 1992 she elected to have her coccyx removed by way of a surgical procedure known as a coccygectomy.  Uhey's orthopaedist, Dr. Jolly, performed this procedure.  Despite the lingering pain evidently caused by residuals of the coccygectomy, the ALJ found Uhey not disabled because she did not suffer from a listed impairment and could return to her past relevant work as a secretary/radio dispatcher.  In arriving at this finding, the ALJ discredited the opinion of Dr. Jolly, rendered some seven months after the coccygectomy, that Uhey remained "unable to work."


3
On appeal, Uhey raises but one issue.  She argues the ALJ's discrediting of the opinion of her treating physician, Dr. Jolly, was improper.  Having reviewed the record and briefs, we are satisfied that substantial evidence on the record as a whole supports the ALJ's having done so.  The ALJ found Dr. Jolly's July 10, 1992 opinion inconsistent with his July 6 treatment note.  See Woolf v. Shalala, 3 F.3d 1210, 1214 (8th Cir. 1993) (treating physician's opinion found to contradict prior treatment notes is entitled to "little weight").  Were we reviewing this case de novo, we might well find differently.  Since we are not, however, we decline to reverse the Secretary's decision "merely because substantial evidence also would have supported an opposite decision."  Frankl v. Shalala, 47 F.3d 935, 937 (8th Cir. 1995).


4
Since a more extensive opinion would lack precedential value, without further discussion the judgment of the district court is affirmed.  See 8th Cir.  R. 47B.



*
 The Honorable Daniel M. Friedman, United States Senior Circuit Judge, United States Court of Appeals for the Federal Circuit, sitting by designation


1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri, adopting the report and recommendation of The Honorable Frederick R. Buckles, United States Magistrate Judge for the Eastern District of Missouri